MEMORANDUM **
Felix Valenzuela Herrera appeals from his guilty-plea conviction and 24-month sentence for conspiracy to possess, and possession with intent to distribute heroin, in violation of 21 U.S.C. §§ 846 and 841(a)(1), (b)(1)(B).
Pursuant to Anders v. California, 886 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Valenzuela Herrera has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Valenzuela Herrera did not file a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.